   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 1 of 13 PageID #:190




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NICOLE M. GIANNINI,

              Plaintiff,
                                                     No. 20 CV 5131
         v.
                                                     Judge Manish S. Shah
 UNITED COLLECTION BUREAU, INC.,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Nicole Giannini took out a loan from her bank that she ultimately could not

pay back. United Collection Bureau, the current creditor’s debt collector, sent

Giannini a letter notifying her that her account had been placed with its office for

collection, offering to settle for less than the full amount of the debt, and providing a

notice describing the current creditor’s privacy policy. One month later, UCB sent

Giannini another letter with three new settlement offers. Giannini takes issue with

the language of the settlement offers in both letters—namely, UCB’s inclusion of the

phrase “we are not obligated to renew this offer”—and the inclusion of the privacy

notice. She sues UCB under the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692–1692p. UCB moves to dismiss under Federal Rule of Civil Procedure 12(b)(1)

and Rule 12(b)(6), contending that Giannini lacks standing and fails to state a claim.

The motion is granted based on the complaint’s failure to state a claim.
     Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 2 of 13 PageID #:191




I.     Legal Standards

       A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

A motion under Federal Rule of Civil Procedure 12(b)(1) contests the court’s subject-

matter jurisdiction. A challenge to standing—a jurisdictional requirement—can take

the form of a facial or a factual attack on the plaintiff’s allegations. See Apex Digital,

Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009). When, as here, a

defendant launches a facial attack on standing, the question is “whether the

allegations, taken as true, support an inference that the elements of standing exist.”

Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274, 279 (7th Cir. 2020).

       If the court has jurisdiction, then it must proceed to the motion to dismiss for

failure to state a claim. See Craftwood II, Inc. v. Generac Power Sys., Inc., 920 F.3d

479, 481 (7th Cir. 2019). To survive a motion to dismiss under Rule 12(b)(6), a

plaintiff must allege facts that “raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). I accept all factual allegations

as true and draw all reasonable inferences in plaintiff’s favor, but I disregard legal

conclusions or “threadbare recitals” supported by only “conclusory statements.” Iqbal,

556 U.S. at 678. A plaintiff must provide “more than labels” or “a formulaic recitation

of a cause of action’s elements,” Twombly, 550 U.S. at 555, and the complaint must

“contain either direct or inferential allegations respecting all the material elements

necessary to sustain recovery under some viable legal theory.” Id. at 562.




                                             2
      Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 3 of 13 PageID #:192




II.     Facts

        Nicole Giannini obtained a loan from a bank that she ultimately could not pay

off. [21] ¶¶ 14–15. 1 The bank sent her a letter on March 13, 2020, telling her that it

had sold her debt to Sherman Originator III LLC. Id. ¶ 16.

        Three days later, United Collection Bureau sent a letter to Giannini

attempting to collect the debt on behalf of LVNV Funding LLC. Id. ¶¶ 17–18. The

March 16 letter identified LVNV as the current creditor, but because it did not

indicate how LVNV came to possess her debt, the letter confused Giannini. Id. ¶¶ 18,

25, 28–29. The letter also notified Giannini that her account had been placed with

UCB for collection; it identified her bank as the original creditor, the last four digits

of her account number, and the account balance. Id. ¶¶ 18–21, 27. The letter stated

that “a negative credit bureau report reflecting on your credit record may be

submitted to a credit reporting agency by the current account owner if you fail to

fulfill the terms of your credit obligations. This notice in no way affects any rights you

may have.” Id. ¶¶ 18, 22. The letter also listed the statutory rights and disclosures

required under 15 U.S.C. § 1692g(a). Id. ¶ 34.

        The March 16 letter also stated that UCB was authorized to offer Giannini a

settlement for less than the full amount of the debt. Id. ¶ 18. After the offer, UCB

noted that “[w]e are not obligated to renew this offer.” Id. ¶¶ 18, 35. When Giannini

read the settlement offer, she worried that if she did not pay by the deadline, she



1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the
amended complaint, [21].

                                            3
    Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 4 of 13 PageID #:193




would not have another chance to settle for less than the full amount. Id. ¶ 42.

Giannini avoided paying off other creditors to try to take advantage of the offer, but

she was unable to secure the funds necessary to do so. Id. ¶¶ 43, 45. This caused

Giannini’s other debts to remain in default status and to accrue interest; it also led

to negative credit reports and a drop in her credit score. Id. ¶ 45.

       UCB included a privacy notice with its March 16 collection letter. Id. ¶¶ 62–

63. The notice “describe[d] the general policy” of fifteen related companies (so-called

“Resurgent Companies”), including LVNV and Sherman, “regarding the personal

information of customers and former customers.” Id. ¶ 63. The notice informed

Giannini that Resurgent Companies may collect her personal information from four

sources: (1) her account file “at the time we purchase or begin to service your

account;”(2) discussions or transactions with Giannini; (3) consumer reporting

agencies; and (4) third-party information providers. Id. 2 The notice also specified

certain kinds of “collected information” that the Resurgent Companies may obtain

from these sources, including Giannini’s name, address, social security number,

assets, income and payment history, credit history, credit worthiness, and public

records such as bankruptcy and mortgage filings. Id.

       The notice went on to state that Resurgent Companies restrict access to

Giannini’s collected information to “individuals who need to know [it] … to perform




2Giannini attaches the privacy notice as an exhibit, so I examine it independently. Forrest v.
Universal Savings Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2007) (“A court is not bound by the
party’s characterization of an exhibit and may independently examine and form its own
opinions about the document.”).

                                              4
   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 5 of 13 PageID #:194




certain services in connection with” her account. Id. It also noted that Resurgent

Companies maintain physical, electronic, and procedural safeguards to protect

collected information. Id. The privacy notice further asserted that Resurgent

Companies “may share collected information … with each other in connection with

administering and collecting accounts to the extent permitted under the [FDCPA] or

applicable state law.” Id. Finally, the notice stated that Resurgent Companies do not

share collected information with third parties “except as permitted … under the

[FDCPA] and applicable state law.” Id.

      The letter confused and intimidated Giannini. She did not understand whether

the privacy notice was legal or legally required. Id. ¶ 90. Giannini was also confused

because the privacy policy applied to current and former customers of Resurgent

Companies, and she was neither. Id. ¶¶ 71–72, 83. She claims that the letter used

confusing and intimidating language, and that “the broad and expansive nature” of

the notice “only served to confuse [Giannini] as to her legal rights and purported

relationship with the so-called Resurgent Companies.” Id. ¶¶ 84–85. And because she

did not understand the relationships between UCB, the Resurgent Companies, and

her bank (the original creditor), Giannini “was worried that her debt would be flipped

to any number of the Resurgent Companies.” Id. ¶ 89. As a result, Giannini claims,

she was “unwilling to consummate the discounted payment options” offered in UCB’s

April letter (discussed below), missed the deadline to pay, and suffered another hit to

her credit score. Id. ¶¶ 91–93.




                                          5
   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 6 of 13 PageID #:195




       In April, Giannini received a second letter from UCB. The April letter

contained the same creditor and account information as the March 16 letter, but

contained three new offers to settle for less than the full amount of the debt (a single

payment offer, a multiple payment offer over six months, and a multiple payment

offer over twelve months). Id. ¶ 52. Below each offer, UCB again reminded Giannini

that “[w]e are not obligated to renew this offer.” Id. ¶¶ 50, 52. After reading this

language, Giannini worried that she would not have another chance to settle and

avoided paying off other creditors to try to make one of UCB’s settlement offers work.

Id. ¶¶ 57–58. Giannini was again unable to obtain the funds needed to accept one of

the settlement offers; her other neglected debts accrued interest and remained in

default status, and her credit score declined. Id. ¶¶ 60–61.

       Giannini sues UCB under the FDCPA, claiming that the March 16 letter, the

inclusion of the creditor’s privacy notice, and the April letter violated 15 U.S.C.

§§ 1692e and 1692f. Id. ¶¶ 37–38, 53–56, 83, 85, 112–149. UCB moves to dismiss, for

lack of standing and failure to state a claim.

III.   Analysis

       A.    Article III Standing

       The authority of federal courts extends only to “cases” or “controversies.” U.S.

Const. Art. III, § 2, cl. 1. Standing doctrine is “rooted in the traditional understanding

of a case or controversy,” and is a threshold requirement in every federal case. Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish Article III standing, “a

plaintiff must demonstrate (1) that he or she suffered an injury in fact that is



                                            6
   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 7 of 13 PageID #:196




concrete, particularized, and actual or imminent, (2) that the injury was caused by

the defendant, and (3) that the injury would likely be redressed by the requested

judicial relief.” Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1244 (7th Cir. 2021)

(quoting Thole v. U.S. Bank N.A., 140 S. Ct. 1615, 1618 (2020)). At the pleading stage,

a plaintiff must clearly allege facts demonstrating each of these elements. Spokeo,

136 S. Ct. at 1547. Only the injury-in-fact element is in question here, which requires

a plaintiff to show that “she suffered ‘an invasion of a legally protected interest’ that

is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992)).

      To plead a cognizable Article III injury in the FDCPA context, a plaintiff must

plausibly allege that defendant’s statutory violation led her to take some detrimental

step causing a real, concrete harm. See Smith v. GC Services Limited Partnership,

986 F.3d 708, 710 (7th Cir. 2021); see also Larkin v. Finance System of Green Bay,

Inc., 982 F.3d 1060, 1066 (7th Cir. 2020). A bare allegation of an FDCPA violation—

whether based on a procedural or substantive provision of the statute—is not enough.

See Larkin, 982 F.3d at 1065–66; Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329,

331–32 (7th Cir. 2019). Put another way, a plaintiff must allege that she suffered an

actual or imminent concrete harm because of the defendant’s FDCPA violation; the

mere allegation of a statutory violation itself, or a dunning letter that annoys,

confuses, or intimidates the plaintiff, is insufficient. See Nettles v. Midland Funding

LLC, 983 F.3d 896, 900 (7th Cir. 2020) (no Article III injury when plaintiff “does not



                                           7
   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 8 of 13 PageID #:197




allege that the statutory violations harmed her in any way or created any appreciable

risk of harm to her”); Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069,

1071–72 (7th Cir. 2020) (allegations of annoyance or intimidation by dunning letter

not legally cognizable injury); see also Spuhler v. State Collection Service, Inc., 983

F.3d 282, 286 (7th Cir. 2020) (“[F]or a concrete injury to result from a dunning letter’s

exclusion of a statement about accruing interest, that exclusion must have

detrimentally affected the debtors’ handling of their debts.”).

      Giannini has adequately alleged a concrete Article III harm. An FDCPA

violation might cause an Article III injury “if it leads a plaintiff to pay extra money,

affects a plaintiff’s credit, or otherwise alters a plaintiff’s response to a debt.”

Markakos v. Medicredit, Inc., No. 20-2351, 2021 WL 1937267, at *2 (7th Cir. May 14,

2021) (citing Larkin, 982 F.3d at 1066). That is what we have here. Giannini alleges

not only that UCB violated the FDCPA, but also that its alleged violations caused her

“to make incorrect decisions about [her] finances.” [21] ¶¶ 97, 102. Specifically, she

alleges that UCB’s letters violated the FDCPA by creating a false sense of urgency

that led her to unsuccessfully attempt to secure funds to accept discounted offers. As

a result, Giannini says, her other debts remained in default and accrued interest, she

received derogatory credit reports, and her credit score declined. Giannini’s

allegations are therefore distinguishable from the several recent cases cited above,

where plaintiffs failed to tie the alleged FDCPA violations to any detrimental step or

concrete harm. See Smith, 986 F.3d at 711 (“Standing often depends on what theory




                                           8
   Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 9 of 13 PageID #:198




a plaintiff advances and how injury would be proved.”) (citing Thornley, 984 F.3d at

1248–49)).

      Accordingly, Giannini has shown that an Article III case or controversy exists

between the parties, and the court has subject-matter jurisdiction.

      B.     Fair Debt Collection Practices Act

      The FDCPA aims to protect consumers by eliminating abusive debt collection

practices. See 15 U.S.C. § 1692(e). The Act forbids the use of “any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” Id.

§ 1692e. A debt collector violates this section if it falsely represents “the character,

amount, or legal status of any debt.” Id. § 1692e(2)(A). The FDCPA also prohibits “any

false representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer.” Id. § 1692e(10). To determine whether a

practice is “false, deceptive, or misleading,” courts evaluate disputed language from

the standpoint of an unsophisticated debtor. See Johnson v. Enhanced Recovery Co.,

LLC, 961 F.3d 975, 982 (7th Cir. 2020). The unsophisticated debtor is uniformed and

naive, but possesses basic knowledge of the financial world and is capable of making

basic logical deductions and inferences. See id.

      In addition, a debt collector may not use “unfair or unconscionable means to

collect or attempt to collect any debt.” 15 U.S.C. § 1692f. While this catch-all phrase

“is ‘as vague as they come,’ that does not mean it has unlimited scope.” Zablocki v.

Merchants Credit Guide Co., 968 F.3d 620, 625 (7th Cir. 2020) (quoting Todd v.

Collecto, Inc., 731 F.3d 734, 739 (7th Cir. 2013)). Section 1692f provides a non-



                                           9
    Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 10 of 13 PageID #:199




exhaustive list of eight illustrative examples of unfair or unconscionable means—

none of which are applicable here—but the statute does not define “unfair” or

“unconscionable.” Courts assess practices challenged under this provision “based on

the plain meaning of ‘unfair’ and ‘unconscionable’ in the context of the FDCPA, and

the policy-laden questions embedded in the rule” the plaintiff seeks. Zablocki, 968

F.3d at 627. More simply, the question is whether the practice at issue is “outrageous”

or “equal[s] an injustice, partiality, or deception” that amounts to an abusive debt-

collection practice that the FDCPA seeks to eliminate. Id.

       Giannini makes two arguments in support of her FDCPA claims. First, she

claims that UCB’s March and April letters violate the FDCPA because they included

the phrase “we are not obligated to renew this offer.” 3 Second, she argues that the

privacy notice violated the Act because its inclusion was not legally required, it

confused and intimidated her regarding the true owner of the debt, and because it

implied that she was a current or former customer of the Resurgent Companies. Both

arguments lack merit.

       Binding circuit precedent precludes Giannini’s first argument. She claims that

inclusion of the phrase “we are not obligated to renew this offer” unlawfully created

a false sense of urgency and suggested that UCB would not renew its settlement

offers. As a matter of law, however, inclusion of the exact phrase Giannini challenges



3 In her brief, Giannini references and reproduces a third UCB letter from May 2020. [28] at
8–9. Giannini’s complaint, however, is based solely on the March and April letters. In any
event, the letter is materially identical to the April 2020 letter (the single payment offer is
for the exact same amount, though the dollar amounts for the two other offers slightly differ),
so it would not alter the analysis or the outcome. See id. at 9.

                                              10
    Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 11 of 13 PageID #:200




provides safe harbor for even the unsophisticated consumer “against receiving a false

impression of his options” because “even the unsophisticated consumer will realize

that there is a renewal possibility but that it is not assured.” Evory v. RJM

Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th Cir. 2007). What’s more, even

when a dunning letter includes other language suggesting that a consumer must

settle his debt “in the most expeditious manner possible,” inclusion of the safe-harbor

phrase at the end of the letter “cure[s] any misimpression that an unsophisticated

consumer might have formed concerning the meaning of the settlement offers.”

Preston v. Midland Credit Mgmt., Inc., 948 F.3d 772, 785 (7th Cir. 2020).

       Under Preston and Evory, UCB did not violate the FDCPA by informing

Giannini that it was not obligated to renew its settlement offers. Giannini

acknowledges that these precedents stand in her way, but she argues that Preston

and Evory “missed the mark” and asks me to instead apply a concurring opinion from

Preston. [28] at 9, 11. That’s not how precedent works, and in any event, I agree with

Evory and Preston that advising a consumer that the debt collector is not obligated to

renew an offer is truthful, accurate, not coercive, and not unfair.

       That leaves Giannini’s privacy-notice argument. Giannini claims that the

privacy notice violated §§ 1692e and 1692f of the FDCPA because it was not legally

required and served no purpose “other than to … intimidate and confuse” her “by

implying that [she] was a current or former customer of one or more of the Resurgent

Companies.” [21] ¶¶ 83–85, 118, 130, 139, 147; [28] at 13. 4 And, contradicting her


4Giannini claims that the privacy notice “only served to emphasize that Plaintiff’s debt could
be sold between” the Resurgent Companies. [28] at 13. It is unclear how, as the privacy notice
                                             11
    Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 12 of 13 PageID #:201




earlier claim that she avoided paying other creditors in an attempt to take advantage

the April letter’s offers, see [21] ¶¶ 57–61, she claims that the privacy notice made

her “unwilling to consummate the discounted payment options” in the April letter.

Id. ¶ 91.

       Giannini has not plausibly alleged that UCB’s inclusion of the privacy notice

violated the FDCPA. Indeed, she concedes that the substance of the notice did not

contain false, deceptive, misleading, unfair, or unconscionable information. See [28]

at 14. She posits, however, that the notice was not required by law and “totally

unnecessary,” so its inclusion was inherently confusing and intimidating. Id. But

“unnecessary” is hardly synonymous with “unfair,” and voluntarily including an

accurate statement of a creditor’s privacy policy is not a practice that is false or

deceptive, let alone unconscionable. And Giannini does not allege that UCB

unlawfully collected or shared her information with anyone. 5



nowhere mentions the sale of her debt. Giannini’s confusion appears to stem, at least in part,
from the March 13 letter from her bank, notifying her of the sale of her debt to Sherman. But
whether the bank misreported the new creditor—or Sherman sold the debt to LVNV after
March 13 but before March 16—any confusion caused by the third-party bank’s letter has no
bearing on the lawfulness of UCB’s letters.
5 While the motion to dismiss was pending, Giannini moved for leave to cite additional
authority. [30]. That motion is granted. But the case Giannini cites, Hunstein v. Preferred
Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021), is inapt. Hunstein held that
a debt collector violated 15 U.S.C. § 1692c(b) when it electronically transmitted the plaintiff’s
data to its dunning-letter vendor without the plaintiff’s consent. See id. at 1344, 1352. The
FDCPA provision at issue in Hunstein, however, generally prohibits debt collectors from
communicating with third parties about the collection of a debt without the debtor’s consent.
Here, there is no allegation that UCB transmitted any of Giannini’s information unlawfully
or without her consent. And contrary to Giannini’s arguments in her motion, see [30] ¶¶ 11,
13–14, the privacy notice’s suggestion that sharing personal information could, in some
instances, comply with the FDCPA is not false or misleading. As Hunstein notes, § 1692c(b)
alone includes several exceptions that demonstrate some transmission can be lawful under
the FDCPA. Hunstein, 994 F.3d at 1344, 1349–51.

                                               12
  Case: 1:20-cv-05131 Document #: 31 Filed: 05/18/21 Page 13 of 13 PageID #:202




      C.     Leave to Amend

      Under Federal Rule of Civil Procedure 15(a)(2), courts should freely give leave

to amend when justice so requires. Ordinarily, an initial dismissal for failure to state

a claim should be without prejudice, unless it is certain from the face of the complaint

that any amendment would be futile. See Runnion ex rel. Runnion v. Girl Scouts of

Greater Chi. & Nw. Ind., 786 F.3d 510, 519–20 (7th Cir. 2015).

      Amendment would be futile here. Giannini attaches the communications at

issue, acknowledges that binding Seventh Circuit precedent defeats her safe-harbor

claims, and concedes that there is nothing false or misleading about the privacy

notice. Giannini has not requested leave to amend or explained how she could cure

the defects in her complaint. See Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th

Cir. 2015) (“[A] district court does not abuse its discretion by denying a motion for

leave to amend when the plaintiff fails to establish that the proposed amendment

would cure the deficiencies identified in the earlier complaint.”).

      The complaint is dismissed with prejudice.

IV.   Conclusion

      The motion for leave to cite additional authority, [30], is granted. Defendant’s

motion to dismiss the amended complaint, [23], is granted. Plaintiff’s claims are

dismissed with prejudice. Enter judgment and terminate civil case.

ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: May 18, 2021

                                          13
